Title: To Thomas Jefferson from Samuel Morse, 9 August 1802
From: Morse, Samuel
To: Jefferson, Thomas


          
            Dear Sir,
            Savannah, 9th. Augt 1802.
          
          I have the pleasure to inclose you a copy of an oration delivered on the 3d of July, the day chosen by the citizens of this place for the commemoration of our independence. This oration is the very hasty production of a young friend of mine, who is now aid to gen. Jackson. I pursuade myself that you will receive some pleasure in the evidence he gives of the firmness of his republicanism, though, taking the impressions in a different sense, he disagrees with you on the subject of the unanimity of national sentiment.
          I think I do not decieve myself in believing you take some little interest in my welfare, and that when I inform you I have been severely ill and am not yet recovered, it will not be obtruding information in which you have no interest. Our press not having yet arrived from Philadelphia, the paper is not yet commenced; to what the disappointment is owing I cannot divine, but hope it will soon be removed.
          My weakness prevents my extending this letter to some subjects on which reflections have arisen but when blessed with renewed health, any information in my power will be fully communicated.
          With the sincerest affection & respect Yours
          
            Saml Morse
          
        